Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the return element" in second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 is also rejected due to its dependency to claim 10.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 6 and 9 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 2013/0174960) in view of Ilch (US 2016/0229066) and Christie (US 2006/0048898).
With regards to claim 1, Goetz discloses a labeling device for a stretch film packaging machine (Abstract) comprising a delta robot (Figure 1 items 14a and 14b) comprising at least two articulated arms (Figure 1 items 15a – 17a and 15b – 17b), the articulated arms each being articulated at a first end to a robot base (Figure 1 items 35a and 35b) and at a second end to a platform of a pickup device (Figure 1 items 25a and 25b) movable to pick up a label (paragraph 24), and the articulated arms each being pivotable about a respective axis of rotation at the robot base and configured to be driven by a respective motor fixedly mounted to the robot base (paragraph 24).
Goetz fails to explicit that each articulated arms comprises a first arm section and a second arm section, which are articulated to one another.
Ilch discloses an industrial robot having parallel kinematics, comprising a robot base, a carrier element for accommodating a gripper or a tool, several movable, elongated actuating units, which are connected at one end thereof to drive units arranged on the robot base, and the other end of which is movable connected to the carrier element (Abstract), in the same field of endeavor as Goetz, where Ilch discloses that the articulated arms comprises a first arm section (Figure 1 item 7) and a second arm section (Figure 1 item 8), which are articulated to one another.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have the articulated arms in Goetz’s device comprise a first and second section, articulated to one another, as suggested by Ilch. The rationale being that, as stated by Ilch, it provides a rapid and precise movement of a carrier element and a gripper or tool arranged thereon (paragraph 3).
Goetz states that the pickup device can be any well-known vacuum based, mechanical or adhesive based tool (paragraph 24). Goetz and Ilch fail to explicitly disclose that the pickup device comprises a base plate and a plunger for picking up the label. 
Christie discloses an improved labeler (Abstract), in the same field of endeavor as Goetz, that comprises 
a pickup device with a base plate (Figure 6 item 152, paragraph 58) and a plunger for picking up the label (Figure 8 item 78, paragraph 63), where the plunger comprises a fixed portion that is mounted to the base plate and is not displaceable relative to the base plate in a longitudinal direction of the plunger (paragraphs 63 and 64), and further comprises a portion that is movable in the fixed portion in the longitudinal direction of the plunger and comprises a front end configured to pick up a label (paragraphs 63 and 64)
where the plunger comprises a mechanical pressure regulator configured to break a negative pressure in the plunger, the negative pressure being for picking up the label (paragraph 65)
where the movable portion of the plunger is displaceable in a direction of a longitudinal axis of the plunger through the fixed portion of the plunger toward the base plate to a retracted position, the movable portion of the plunger having an opening which is covered in a gas-tight manner by the fixed portion of the plunger when the movable portion of the plunger is in an extended position to pick up the label and which is not covered by the fixed portion of the plunger when the movable portion of the plunger is in the retracted position (paragraphs 63 – 65).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have the pickup device in Goetz’s device comprise a base plate and a plunger, as suggested by Christie. The rationale being that, as stated by Christie, it provides a less expensive mechanism that is capable of applying multiple labels in different surfaces (paragraphs 4 and 5).
With regards to claim 2, the teachings of Goetz, Ilch and Christie are presented above. Additionally Christie teaches that the opening is formed closer to the rear end of the movable portion of the plunger, opposite the front end, than the opening is to the front end (as seen in Figure 8, paragraph 64 - 65).
With regards to claim 3, the teachings of Goetz, Ilch and Christie are presented above. Additionally Christie teaches that a suction head is mounted to the front end of the movable portion of the plunger and connected via the plunger to a vacuum pump (Figure 8 item 79, paragraphs 64 – 65).
With regards to claim 4, the teachings of Goetz, Ilch and Christie are presented above. Additionally Christie teaches that the movable portion of the fixed portion of the plunger is tubular (as seen in Figure 8).
With regards to claim 5, the teachings of Goetz, Ilch and Christie are presented above. Additionally Christie teaches that in the unloaded condition, the movable portion of the plunder is retained in the extended position by a spring (paragraphs 63 – 65 and paragraph 81).
With regards to claim 6, the teachings of Goetz, Ilch and Christie are presented above. Additionally Christie states that the movable portion of the fixed portion of the plunger is mounted so as to be rotatable relative to the base plate about the longitudinal axis of the plunger (paragraphs 63 – 65).
With regards to claim 9, the teachings of Goetz, Ilch and Christie are presented above. Additionally Goetz teaches that the robot base is connected to the platform by a return element configured to mechanically return the pickup device against gravity to a home position in the idle state of the robot (paragraphs 63 and 64).
With regards to claim 10, the teachings of Goetz, Ilch and Christie are presented above. Additionally Ilch teaches that the labeling device comprises a return element that has an elastic tension cord (Figure 1 item 26).
With regards to claim 11, the teachings of Goetz, Ilch and Christie are presented above. Additionally Ilch teaches that a power cable for supplying power to the pickup device is arranged on and carried by the tension cord (Figure 9 and 10 item 37, paragraph 57).
With regards to claim 12, the teachings of Goetz, Ilch and Christie are presented above. Additionally Ilch teaches that the second arm sections of the articulated arms has a first end or a second end with a lug having a circular, outwardly slotted through-receptacle configured to hold a spherical screw head (Figure 1 items 15 and 16, paragraph 48).
With regards to claim 13, the teachings of Goetz, Ilch and Christie are presented above. Additionally Ilch teaches that the spherical screw head is inserted in the lug at the first end or the second end of each of the first arm section or the second arm section for connecting the first arm section and the second arm section to one another or to the platform or to the robot base, the respective lug frictionally embracing the spherical screw head (paragraph 48).
With regards to claim 14, the teachings of Goetz, Ilch and Christie are presented above. Additionally Goetz teaches that the respective first arm section or the respective second arm section of the articulated arms is formed as a carbon rod (paragraph 24).
With regards to claim 15, the teachings of Goetz, Ilch and Christie are presented above. Additionally Goetz teaches that the ends of the first arm section or the second arm section of the articulated arms are at least partially made of plastic material with having slip properties (paragraph 24).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 2013/0174960) in view of Ilch (US 2016/0229066) and Christie (US 2006/0048898) as applied to claim 1 above, and further in view of Pfister et al (US 2007/0194872).
With regards to claim 7, the teachings of Goetz, Ilch and Christie are presented above. Goetz, Ilch and Christie fail to explicitly disclose that a permanent magnet is mounted to the rear end of the movable portion of the plunger.
Pfister discloses an electromagnetic actuator capable of providing high speed diving force (Abstract), in the same field of endeavor as Christie, where Pfister discloses that a permanent magnet is mounted to the rear of a movable portion of a plunger opposite the front end of the movable portion of the plunger (paragraph 20), where the device comprises a Hall-effect sensor for measuring the magnetic field of the permanent magnet (paragraph 37) and where the Hall-effect sensor is connected to a controller configured to indicate displacement of the movable portion of the plunger (paragraph 37).
It would have been obvious to one of ordinary skills in the art before the effective filing date to have used a permanent magnet and a Hall-effect sensor, as suggested by Pfister, in Goetz’s device as modified by Ilch and Christie. The rationale being that, as stated by Pfister, it provides high speed driving force (Abstract).
With regards to claim 8, the teachings of Goetz, Ilch, Christie and Pfister are presented above. Additionally Pfister teaches that the Hall-effect sensor and the permanent magnet are located at a same height relative to the base plate when the movable portion of the plunger (paragraph 37).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746